SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 23, 2011 Stillwater Mining Company (Exact name of registrant as specified in its charter) Delaware 1-13053 81-0480654 (State or Other Jurisdiction(Commission(IRS Employer of Incorporation)File Number)Identification No.) 1321 Discovery Drive, Billings, Montana 59102 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code(406) 373-8700 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Technical Report on Mining Operations at Stillwater Mining Company Submitted to Canadian Securities Regulators on June 23, 2011, Pursuant to Canadian National Instrument 43-101 Item 9.01.Financial Statements and Exhibits (a) Financial Statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits Technical Report on Mining Operations at Stillwater Mining Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STILLWATER MINING COMPANY Dated: June 23, 2011 By: /s/ Brent R. Wadman Name:Brent R. Wadman Title:Deputy General Counsel & Corporate Secretary Exhibit Index Exhibit No.Description Technical Report on Mining Operations at Stillwater Mining Company
